Citation Nr: 0910872	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from June 1944 to October 
1945.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

The Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran claims entitlement to an increased evaluation for 
his bilateral hearing loss.  Additional action is necessary 
before the Board decides this claim.

In a written statement received at the Board in December 
2008, the Veteran indicated that he wanted a hearing before 
the Board.  By telephone contact dated in January 2009, he 
clarified that he wanted the hearing to be at the RO, before 
a traveling Veterans Law Judge from the Board.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

Afford the Veteran a hearing before the 
Board at the RO as soon as is possible.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the Veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




